TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00746-CV




Betty Ann Newby, Appellant

v.

Judy Flanders, Meryle Barnett, Jeff Brain, Charles Gillingham, Pete Loftis,
Tom Edmonds, Chris Coffman, David Willard, Henry
Veach, and Larry Byrd, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN401552, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The trial court signed its order dismissing appellant’s claims against the above named
appellees (the “Borger Defendants”) on August 26, 2004.


  Appellant filed a motion to have her
claims against the Borger Defendants reinstated on September 29 and filed her notice of appeal from
the order on November 24, 2004.  Having carefully reviewed the record, including all orders of
dismissal and appellant’s notice of nonsuit against several defendants, it appears that the August 26
order is not a final and appealable order because appellant’s claims against several defendants remain
alive in the trial court.  Specifically, appellant named as defendants Jack Young, Larry Foster,
Kenneth Coleman,


 and Sam Biscoe,


 and those putative defendants have not been dismissed or
nonsuited from the cause.


  Nor has appellant sought and obtained an order severing the dismissal
of the Borger Defendants from the existing cause.
                        Based on our examination of the record, it appears that claims are yet pending against
several defendants, and thus the order dismissing appellant’s claims against the Borger Defendants
is not a final order from which appeal may be taken.  See Park Place Hosp. v. Estate of Milo, 909
S.W.2d 508, 510 (Tex. 1995) (“All parties and all issues before the trial court must be disposed of
before a summary judgment becomes final and appealable.”).  We therefore dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3.
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   February 17, 2005